Citation Nr: 1530401	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to August 28, 2013, and in excess of 50 percent since that date.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter is on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the period prior to August 28, 2013, the Veteran's psychiatric symptoms have been characterized by depression and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2.  For the period since August 28, 2013, the Veteran's psychiatric symptoms have been characterized by depressed mood, anxiety, chronic sleep impairment and difficulty adapting to stressful circumstances; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to August 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, since August 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted private examination records from a private psychiatrist as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, in this case, the Veteran's disability rating was increased during the period on appeal based on a private examination performed in August 2013.  When the evidence indicates that the Veteran's disability is worsened in severity, a new VA examination is typically warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, however, the private examination is sufficiently thorough for the Board to adequately consider the severity of the Veteran's disability.  As such, a new VA examination is not necessary.  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2015  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his current symptoms and how they affect his daily living.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the period prior to August 28, 2013, the Veteran receives a 30 percent rating for his service-connected PTSD.  A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411.

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  Id.

Based on the evidence of record, a rating in excess of 30 percent is not warranted for the period prior to August 28, 2013.  First, the Veteran does not exhibit objectively observable symptoms such as flattened affect, panic attacks or impairment of memory to a level that a 50 percent rating would be warranted.  Specifically, at a VA examination in July 2010, he appeared casually dressed, with no psychomotor activity.  While his affect was constricted, his attention was intact and he was fully oriented to person, place and time.  His thought process and thought content were unremarkable, as was his judgment, insight and intelligence.  He did not exhibit any obsessive behavior and he denied experiencing panic attacks.  While he did have some disturbances of mood, they were toward "the person who murdered his brother," as opposed to generally.  Otherwise, he felt he had good impulse control.  In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, with reduced reliability and productivity.

In this case, however, there is minimal evidence to indicate that the Veteran has reduced reliability and productivity to a severity that a 50 percent rating would be warranted.  Specifically, at his VA examination in July 2010, he stated that he does not keep many friends, and that his interest in social events has declined.  However, he also stated that he has been married for 40 years to his spouse in what he characterized as a "very positive relationship."  He also reported having positive relationships with his children and appears to greatly enjoy spending time with his grandchildren.  While he experiences difficulty sleeping and can be irritable, it does not appear that these symptoms significantly impact his social functioning to a substantial level.  

In an evaluation note later in July 2010, a private psychologist noted that the Veteran stated that he experienced a long-term pattern of avoiding thoughts or discussions of his military experience.  While he stated that he made "shallow cuts" to his wrists on one occasion, this was 20 years ago.  He also stated that his relationships with family and friends have suffered due to his symptoms.  However, the Board notes that most of the symptoms the Veteran mentioned in this report are many years prior to the period on appeal and are very inconsistent with the symptoms observed by the VA examiner only days earlier.  Moreover, there are no current symptoms observed by this private psychiatrist that would warrant a rating in excess of 30 percent.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran had a GAF score of 65 at his VA examination and 40 at his private evaluation.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Here, the Board finds that a GAF score of 40 is representative of symptoms that are far worse than the symptoms were observed by the VA examiner in July 2010.  The July 2010 private psychologist noted detachment of the Veteran, numbing of emotions, insomnia, irritability with explosive outbursts of anger and poor concentration.  With respect to work impairment, the psychologist reported problems related to understanding and memory, concentration and persistence, social interaction and adaptation to change.  For the period on appeal, the psychologist has not reported findings or symptoms which equate to impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking or mood.  Rather, the Veteran's observed symptoms appear more consistent with a 30 percent evaluation for occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These symptoms are too mild to warrant a rating in excess of 30 percent.  Therefore, a rating in excess of 30 percent is not warranted prior to August 28, 2013.  

In an April 2014 rating decision, the Veteran was assigned a 50 percent rating for his PTSD under C.F.R. § 4.130, DC 9411 (2014), effective August 28, 2013.  The criteria for evaluations of 50 percent and in excess thereof have been set forth above.

Based on the evidence of record, a rating in excess of 50 percent is not warranted for the period since August 28, 2013.  First, the evidence does not reflect objectively observable symptoms such as suicidal ideation, illogical speech or impaired impulse control that would be to a level such that a 70 percent rating is warranted.  Specifically, at a private evaluation in August 2013, he exhibited symptoms such as suspiciousness, sleep impairment and impairment of short- and long-term memory.  However, these symptoms are not commensurate with the level of impairment necessary to warrant a 70 percent rating.  Moreover, other observable symptoms such as panic attacks, flattened affect, impaired judgment or abstract thinking, impairment of thought processes, suicidal ideation and delusions were specifically noted to be absent. 

Next, the Board has also considered the extent to which there are other indications of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  However, the Veteran does not exhibit such symptoms to the extent that a 70 percent rating or higher rating is warranted.  

Specifically, at a psychological examination in August 2013, the Veteran stated that he prefers to be alone, and experiences periodic episodes of depression with chronic sleep disturbance.  At his hearing before the Board in March 2015, he stated that he prefers to be by himself more often and was "content just to sit out on the patio and listen to the birds."  He also mentioned that he has a close friend who is a fellow veteran, and they talk often about their experiences.  However, none of these types of symptoms are representative of impairment to a 70 percent or higher level.  Indeed, the fact that he was fully engaged and insightful at his hearing indicates a level of functioning well in excess of what is required for an increased rating.  

Finally, with regard to GAF scores, at his examination in August 2013, the Veteran received a score of 55.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Here, a GAF score of 55 appears consistent with the Veteran's stated symptoms.  However, such symptoms are significantly better than what is required for a 70 percent or higher rating.  Therefore, a rating in excess of 50 percent since August 28, 2013 is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that increased initial ratings for the Veteran's acquired psychiatric disorder are not warranted for any period on appeal.  As such, the appeal is denied.


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to August 28, 2013, is denied.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, since August 28, 2013, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


